Citation Nr: 0210631	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Entitlement to service connection for low back disability.

(The issues of entitlement to service connection for left 
knee degenerative joint disease and for the residuals of an 
injury to the ribs will be the subject of a later decision).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to August 
1985 and had subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied, as not well grounded, the 
veteran's claims of service connection for left knee 
degenerative joint disease, low back disability and for the 
residuals of an injury to the ribs.  The veteran perfected a 
timely appeal of this determination to the Board.

In May 2000, the veteran testified at a hearing conducted at 
the local VA office before the undersigned Board Member.  
Thereafter, when these claims were initially considered by 
the Board in June 2001, they were remanded for further 
development and re-adjudication.  Because the RO has denied 
service connection, the case has been returned to the Board 
for further appellate consideration

The Board is undertaking additional development with respect 
to the veteran's claims of service connection for left knee 
degenerative joint disease and residuals of an injury to the 
ribs pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 
(a)(2)).  When the additional development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  After giving 
notice and reviewing the veteran's response, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's current has low back disability is not 
related to disease or injury in service, and arthritis was 
not manifested to a compensable degree within the first year 
after service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and arthritis may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for low back disability and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his low back disability 
and to obtain an opinion as to the etiology of this disorder 
in December 1998 and February 2002.  He has been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
him of the evidence needed to prevail on the claim.  In a 
September 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for, and 
indeed, the record reflects that, in January 2002, the 
veteran indicated that no pertinent evidence was outstanding.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In his statements and May 2000 hearing testimony, the veteran 
contends, in essence, that he has low back disability due to 
service and that service connection is thus warranted.  

The service medical records show that the veteran was seen 
for back complaints prior to his discharge in August 1985.  
The veteran filed this claim of service connection in 
November 1998, and the following month, he was afforded a 
formal VA examination.  

During the December 1998 examination, the veteran reported a 
history of sustaining low back trauma in a fall and of 
suffering from low back disability since that time.  The 
examination revealed that his right paravertebral muscles 
were tight with no vertebral body, disc space, sacroiliac or 
sacral tenderness.  Straight leg raising was negative 
bilaterally.  In addition, range of motion testing disclosed 
that he had forward flexion to 90 degrees, backward extension 
to 22 degrees, right lateral bending to 28 degrees and left 
lateral bending to 35 degrees.  X-rays were negative and it 
was the examiner's impression that the veteran had some left 
mid back pain with quick twists that were unrelated to the 
in-service injury with intermittent low back pain "with a 
normal examination today."

When this matter was initially before the Board in June 2001, 
it was remanded to obtain outstanding treatment records and 
to afford the veteran a VA examination, the report of which 
included an opinion from the examiner as to whether it is at 
least as likely as not that any low back disability found to 
be present had its onset or was related to his period of 
service.

In compliance with the Board's remand instructions, in 
September 2001, the RO wrote to the veteran and asked him to 
submit any outstanding treatment records as well as identify 
where he had sought care for his low back disability.  In 
response, the veteran submitted a May 1998 private MRI report 
showing that he was diagnosed as having partial degeneration 
of the L4-L5 and L5-S1 discs; spondylosis at L4-L5 and L5-S1; 
a thin central herniated disc al L1-L2 with central thecal 
compression; right internal os component of a herniated L4-L5 
disc with right nerve compression; and thin left components 
of a herniated L5-S1 disc with left nerve and left thecal 
compression.  The physician, Dr. Paul H. Pevsner, offered no 
opinion as to the etiology of the veteran's low back 
pathology; the diagnosis was herniated lumbar disc.

In addition, records of the veteran's outpatient treatment at 
VA, dated from January to February 2000, show that he was 
seen for complaint and treatment of this condition.  These 
records, however, contain no opinion regarding the etiology 
of the veteran's low back disability.

In further compliance with the Board's remand instructions, 
in February 2002, he was afforded a formal VA examination.  
During the examination, the veteran reiterated a history of 
having sustained a low back injury due to a fall in service 
and of suffering from low back problems for approximately ten 
years.  At the outset of the report, the examiner reviewed 
the veteran's pertinent medical history, including the 
findings and conclusions contained in the December 1998 VA 
examination report.

Physical examination revealed no deformity in the veteran's 
lumbar spine, with no definite muscle or joint tenderness or 
muscle spasm.  Range of motion studies showed that he had 
forward flexion to 40 degrees, extension to 20 degrees, and 
lateral bending bilaterally to 30 degrees.  X-rays disclosed 
no significant interval change, with mild straightening of 
the lumbar lordosis that the examiner indicated might be due 
to positioning.  The diagnosis was chronic lumbar spine 
strain.  In addition, with respect to the etiology of the 
veteran's low back disability, the examiner stated that he 
agreed with the opinion offered by the December 1998 examiner 
that it was unlikely related to the veteran's in-service 1985 
low back injury.

Based on the findings and impressions contained in the 
February 2002 VA examination report, in a March 2002 rating 
decision, which was issued as part of the March 2002 
supplemental statement of the case, the RO confirmed and 
continued the denial of service connection for low back 
disability.

The crucial issue in this case concerns whether there is 
medical evidence showing that the veteran's low back 
disability had its onset in or is related to his military 
service.  The veteran was afforded formal VA examinations in 
December 1998 and February 2002 and both examiners opined 
that his current low back condition was not related to his 
in-service injury.  Further, there is no medical evidence of 
record relating any current low back disability to service.  
Finally, arthritis (spondylosis) has recently been diagnosed, 
but there is no evidence that it was present to any degree 
within the first year after service.  Therefore, the 
presumption of service incurrence does not apply.

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the evidence is against a 
finding that the veteran's low back disability is related to 
his period of service.  In this regard, the Board notes that, 
as a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for low back disability.


ORDER

Service connection for low back disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

